Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2014                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148524-5                                                                                            Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  NORTHLINE EXCAVATING, INC.,                                                                              Brian K. Zahra
           Plaintiff-Appellee,                                                                     Bridget M. McCormack
                                                                                                         David F. Viviano,
  v                                                                SC: 148524                                        Justices
                                                                   COA: 304964
                                                                   Livingston CC: 08-023388-CK
  COUNTY OF LIVINGSTON and LIVINGSTON
  COUNTY BOARD OF PUBLIC WORKS,
             Defendants-Appellants,
  and
  ENGINEERING TECHNOLOGIES
  CORPORATION, KENNETH COUSINO, and
  BRENDAN COUSINO,
             Defendants.
  _________________________________________/
  LIVINGSTON COUNTY BOARD OF PUBLIC
  WORKS,
             Plaintiff/Counter Defendant-Appellant,
  v                                                 SC: 148525
                                                    COA: 305689
                                                    Livingston CC: 08-023815-CK
  HANOVER INSURANCE COMPANY,
             Defendant/Counter Plaintiff/Cross-
             Plaintiff-Appellee,
  and
  COUNTY OF LIVINGSTON,
             Cross-Defendant-Appellant,
  and
  NORTHLINE EXCAVATING, INC.,
  ENGINEERING TECHNOLOGIES
  CORPORATION, BRENDAN COUSINO, and
  KENNETH COUSINO,
             Cross-Defendants.
  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2014
         p0923
                                                                              Clerk